—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered February 24, 1988, convicting defendant, upon her plea of guilty, of criminal sale of a controlled substance in the fifth degree and sentencing her to an indeterminate prison term of from 2 to 4 years, unanimously affirmed.
The defendant’s application for waiver of the mandatory surcharge due to indigency is premature. (People v Velez, 150 AD2d 514, Iv denied 74 NY2d 748.) In any event, we find defendant’s arguments concerning the constitutionality of the imposition of the surcharge to be meritless. (See, People v Barnes, 62 NY2d 702.) Concur—Kupferman, J. P., Sullivan, Rosenberger, Asch and Smith, JJ.
[Republish]